J-S46026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC MACKEY                                :
                                               :
                       Appellant               :   No. 53 EDA 2020

         Appeal from the Judgment of Sentence Entered August 6, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004316-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                          FILED: FEBRUARY 22, 2021

       Appellant, Eric Mackey, filed a notice of appeal from the judgment of

sentence entered in the Court of Common Pleas of Philadelphia County on

August 6, 2019.        In addition, Appellant’s counsel has filed a petition to

withdraw his representation and a brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). After careful review, we grant counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

       The trial court summarized the procedural history of this case as

follows:1


____________________________________________


1 The trial court sets forth in great detail the horrific facts of the crimes
committed in this case in its Pa.R.A.P. 1925(a) opinion filed February 12,
2020. We shall not repeat them herein.
J-S46026-20


            On August 6, 2019, following a jury trial before this [c]ourt,
      [Appellant] was convicted of one count each of murder of the first
      degree (18 Pa.C.S. § 2502(a)), possessing an instrument of crime
      (“PIC”) (18 Pa.C.S. § 907(a)), and abuse of a corpse (18 Pa.C.S.
      § 5510).     The [c]ourt immediately imposed the mandatory
      sentence of life in prison for the murder charge (18 Pa.C.S.
      § 1102(a)(1)), with consecutive terms of 2 1/2 to 5 years
      incarceration for PIC and 1 to 2 years incarceration for abuse of a
      corpse, for an aggregate sentence of life plus 3 1/2 to 7 years.
      [Appellant] timely filed post-sentence motions, which the [c]ourt
      denied on December 3, 2019.

Trial Court Opinion, 2/12/20, at 1. Appellant filed a timely notice of appeal

on December 19, 2019. Appellant and the trial court complied with Pa.R.A.P.

1925. The trial court summarized the issues raised in Appellant’s Pa.R.A.P.

1925(b) statement as follows:

            [Appellant] has now appealed from the judgment of
      sentence entered by the Court on the grounds that: 1) the
      evidence was legally insufficient to sustain the verdict; 2) the
      verdict was against the weight of the evidence; and 3) the Court
      “erred and/or abused its discretion when it permitted, over
      objection of the defendant, the Commonwealth to question a
      defense witness concerning a sexual harassment claim against
      him at a prior place of employment.” Concise Statement of
      Matters Complained of on Appeal (“Statement of Matters”) at ¶ 1-
      3.

Trial Court Opinion, 2/12/20, at 1.

      Before we address questions raised on appeal, we must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83

A.3d 1030, 1032 (Pa. Super. 2013) (en banc).        There are procedural and

briefing requirements imposed upon an attorney who seeks to withdraw on

appeal. The procedural mandates are that counsel must:




                                      -2-
J-S46026-20


       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the brief to the defendant; and 3) advise the defendant that he
       or she has the right to retain private counsel or raise additional
       arguments that the defendant deems worthy of the court’s
       attention.

Id. (internal citation omitted).

       In this case, counsel has satisfied those directives. Within his petition

to withdraw, counsel averred that he conducted a conscientious review of the

record and concluded that the present appeal is wholly frivolous.        Counsel

asserts that he sent Appellant a copy of the Anders brief and petition to

withdraw, as well as a letter, a copy of which is attached to the petition. In

the letter, counsel advised Appellant that he could represent himself or retain

private counsel to represent him.2

       We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:

       in the Anders brief that accompanies court-appointed counsel’s
       petition to withdraw, counsel must: (1) provide a summary of the
       procedural history and facts, with citations to the record; (2) refer
       to anything in the record that counsel believes arguably supports
       the appeal; (3) set forth counsel’s conclusion that the appeal is
       frivolous; and (4) state counsel’s reasons for concluding that the
       appeal is frivolous. Counsel should articulate the relevant facts of


____________________________________________


2  Counsel initially failed to attach a letter to Appellant, informing him of his
right to retain counsel or proceed pro se in this appeal, to counsel’s petition
to withdraw. This Court issued an order on April 22, 2020, directing counsel
to provide to Appellant and this Court copies of a letter to Appellant advising
him of these rights. On May 1, 2020, Counsel provided to this Court a copy
of said letter.

                                           -3-
J-S46026-20


       record, controlling case law, and/or statutes on point that have
       led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       Counsel’s brief is compliant with Santiago. It presents the procedural

history of this case, outlines pertinent case authority, cites to the record, and

refers to issues of arguable merit. Anders Brief at 4-30. Further, the brief

sets forth counsel’s conclusion that the appeal is frivolous and the reasons for

counsel’s conclusion.       Id. at 12-30.      Satisfied that counsel has met the

technical requirements of Anders and Santiago, we proceed with our

independent review of the record and address the issues presented on

Appellant’s behalf.

       Appellant poses the following issue in his Anders Brief: “Whether there

are any issues of arguable merit that could be raised on direct appeal presently

before this court and whether the appeal is wholly frivolous?” Anders Brief

at 3 (full capitalization omitted). Although this single issue is listed in the

Statement of Questions Involved in the Anders Brief, counsel addresses

within the brief each of the claims raised in the Pa.R.A.P. 1925(b) statement.

Anders Brief at 14-30.3

____________________________________________


3   In his Pa.R.A.P. 1925(b) statement, Appellant raised the following issues:

    1. [Appellant] is entitled to an arrest of judgment with regard to his
       convictions since the Commonwealth failed to sustain its burden
       of proving [Appellant] guilty beyond a reasonable doubt. The
       Commonwealth’s case lacked any direct evidence to establish



                                           -4-
J-S46026-20


       We conclude that the trial court’s Pa.R.A.P. 1925(a) opinion thoroughly

and accurately addresses the issues addressed in Appellant’s Anders Brief.

Thus, we agree with counsel and the trial court that the issues raised in

Appellant’s Pa.R.A.P. 1925(b) statement and the Anders Brief lack merit or

are waived for the reasons outlined in the trial court’s Pa.R.A.P. 1925(a)

opinion.4

       We also have independently reviewed the record in order to determine

whether     there    are   any    non-frivolous   issues   present   in   this   case.



____________________________________________


       beyond a reasonable doubt [Appellant’s] guilt and the verdict is
       inconsistent with the evidence presented at trial. The evidence is
       insufficient to support the verdict and the conviction should be
       dismissed.

    2. [Appellant] is entitled to a new trial with regard to all charges
       since the verdict is against the weight of the evidence. The totality
       of the credible evidence presented at trial failed to prove
       [Appellant’s] guilt to any of the charged offenses beyond a
       reasonable doubt. As such, it is respectfully submitted the weight
       of the credible evidence tended to show [Appellant] did not
       commit the alleged offenses.

    3. The Trial Court erred and/or abused its discretion when it
       permitted, over objection of [Appellant], the Commonwealth to
       question a defense witness concerning a sexual harassment claim
       against him at a prior place of employment. (N.T., 8/5/18, p. 42-
       43). While the [c]ourt instructed the jury to disregard this
       testimony, [Appellant] was still unduly prejudiced and should be
       granted a new trial.

Pa.R.A.P. 1925(b) Statement, 1/6/20, at 1-2.

4 The parties are directed to attach a copy of the trial court’s February 12,
2020 opinion in the event of further proceedings.

                                           -5-
J-S46026-20


Commonwealth v. Yorgey, 188 A.3d 1190, 1198-1199 (Pa. Super. 2018)

(en banc). Having concluded that there are no meritorious issues, we grant

Appellant’s counsel permission to withdraw and affirm the judgment of

sentence.

     Petition of counsel to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                                   -6-